UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit



                               No. 97-50096


                        United States of America,

                                                            Plaintiff-Appellee,


                                   VERSUS


  Ruben Horacio Gallardo-Trapero, David Christopher Hernandez,
                   and Luis Quintero De Avila,

                                                         Defendants-Appellants.




            Appeals from the United States District Court
                  For the Western District of Texas
                             August 11, 1999


Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

DENNIS, Circuit Judge:

     This    direct    criminal   appeal        arises    from   the   conviction

following jury trial of Appellants Ruben Gallardo, David Hernandez,

and Luis Quintero for conspiracy to distribute and possess with

intent to distribute marijuana in violation of 21 U.S.C. §§ 846,

841(a)(1). For the reasons assigned, we affirm the convictions and

sentences of the Appellants.



                                  I.   FACTS

     The    government’s   evidence        in   this     case   demonstrated   the

                                       1
existence        of     a   drug    organization          funneling    marijuana     from

California and Texas to several Midwestern cities. The complicated

facts   of       this   appeal      involve   numerous       drug     distributors   and

couriers.         The government indicted ten co-conspirators as being

part of      a    single     drug    conspiracy.          Appellants     Ruben   Horacio

Gallardo-Trapero            (Gallardo),           David      Christopher     Hernandez

(Hernandez), and Luis Quintero de Avila (Quintero) were tried

together and convicted for various roles in the drug conspiracy.

Since detailed facts will be recounted in subsequent sections

dealing with Appellants’ specific claims, we will only sketch a

general overview of the drug conspiracy here.

     The government’s case relied upon the testimony of the drug

couriers involved in this conspiracy: John Langhout (Langhout) and

Fred and Lucy Miller (the Millers).                 Langhout and the Millers were

apparently selected because they do not fit any standard drug

courier profiles:           Langhout was in his mid-50s when he made these

drug runs while Fred Miller was in his early 70s and Lucy Miller

was in her mid-50s.           Langhout and the Millers each made numerous

trips delivering marijuana from southern California and Texas to

Midwestern cities.           They were originally drawn into this operation

by an individual named Octavio Rivera (Rivera). John Langhout made

his first drug run for Rivera on March 23, 1994, and took a car

loaded with marijuana from Chula Vista, California, to Chicago and

then Detroit.           The Millers also made their first trip for Rivera

(whom they knew by the name Mario) in late March 1994 from Chula

Vista--which is south of San Diego--to Chicago and Detroit as well.


                                              2
For driving the loads of marijuana across the county, the couriers

were usually paid $10,000.

     Langhout and the Millers each made numerous deliveries.                 The

first runs for both Langhout and the Millers originated in southern

California.    Later, Langhout and the Millers both made deliveries

that began in Texas.    On some occasions, Octavio Rivera would meet

them in the drop-off city.       On many other occasions, Langhout and

the Millers delivered the marijuana to specified individuals in

each of these cities.       On all of the drug runs, the couriers

communicated with Rivera and his associates by cellular phones and

beepers.    The Millers and Langhout would be instructed where to

deliver the     marijuana   en   route    as    they   neared    their   Midwest

destinations.

     The Millers made ten drug runs in all, usually about once a

month.    They testified that they had delivered marijuana to David

Hernandez in Detroit and had made other deliveries to Chicago,

Indianapolis, and Piketon, Ohio. The Millers testified that on one

trip to Chicago they contacted Octavio Rivera, apparently after

losing their way, and that Rivera, Hernandez, and Quintero came to

meet them in a pickup truck and led them to the place of delivery.

In addition, Lucy Miller testified that after Octavio Rivera told

them by phone that someone would come to their El Paso hotel with

instructions as to a shipment, Gallardo was the person who came to

their room.      In May 1995, after the Millers were stopped for

speeding in Missouri, the police discovered a marijuana shipment in

their    vehicle.   Upon    arrest,      they   agreed   to     cooperate   with


                                      3
authorities in making a police-monitored delivery in Ohio.                     They

pleaded guilty in federal court in Ohio and received a prison

sentence of a year and one day.

       John Langhout made approximately thirteen drug deliveries

between March 1994 and February 1996.               He testified that he made

several drug deliveries to David Hernandez in Detroit and to other

contacts in Indianapolis, Chicago, and Michigan City, Indiana.

Langhout testified that on one trip he and Octavio Rivera traveled

to Indianapolis and picked up marijuana from a previous delivery

that was being returned because of poor quality by the contact

there, Sergio Zamora (Zamora), and that he (Langhout) and Rivera

took   this   load   to    Chicago    and    delivered   it   to    Felipe     Gomez

(Gomez).1       Langhout’s      early       trips   originated      in    southern

California, but he later picked up shipments in El Paso and Laredo,

Texas.      In late January 1995, Langhout went to El Paso at the

request of Octavio Rivera, where he met Rivera, Felipe Gomez, and

Ricardo Avila (Avila) in picking up a drug shipment.                      Langhout

testified that he subsequently made other shipments of drugs for

Rivera that Avila orchestrated.

       Langhout testified that at some point Ricardo Avila “stole”

him for a run out of El Paso.           Langhout said that Avila, and not

Rivera, was his boss for that shipment which he took to Chicago.

Although Langhout         testified   that    he    considered     this   to   be a

separate operation, he also claimed that Octavio Rivera and Ricardo

       1
      Gomez and Zamora were indicted in this conspiracy but both
pleaded guilty before trial and testified for the government in the
present case.

                                        4
Avila were “associates” and that as a driver he was kept in the

dark about specific information regarding their relationship within

the illicit drug activities.            Langhout was arrested on a drug run

in Del Rio, Texas, on October 4, 1995, along with Ricardo Avila.

Langhout agreed to cooperate with the government and, pursuant

thereto, acceded to Gomez’s request to undertake a shipment from

south Texas.    The preliminary activity involving this shipment in

McAllen,    Texas,    led   to    the   arrests   of    Gomez,   Gallardo,   and

Quintero.

     Langhout testified that he met Gomez and Quintero in McAllen

about the drug run.      Langhout testified that he was being “stolen”

again--this time, by Gomez and Quintero from Avila.                   Gomez also

testified that he was acting under the orders of Roberto and Javier

Lopez.     After the marijuana shipment failed to arrive in McAllen

within a few days, Langhout returned to El Paso.                       When the

marijuana    load    eventually     arrived,   Langhout     alerted    the   Drug

Enforcement Administration (DEA) agents and returned to McAllen in

a Lincoln Towncar, ostensibly to pick up the cargo.                On February

15, 1996, Langhout gave Gomez possession of the Lincoln Towncar for

the purpose of loading it with marijuana.              Under DEA surveillance,

Gomez followed Quintero to a location near the house where the

marijuana was located.           Quintero parked the Toyota Camry he was

driving, got into the Lincoln Towncar, and went with Gomez to

Gallardo’s house at 2100 North Eighth Street. Gomez backed the car

into the garage.      After approximately twenty minutes, Gomez drove

away in the Lincoln Towncar and Quintero and Gallardo departed in


                                          5
the Toyota Camry.        Gomez was arrested when he reached Langhout’s

hotel;    the   Lincoln     Towncar’s   trunk    contained     454    pounds   of

marijuana. Quintero and Gallardo were arrested shortly afterwards.

No drugs were found in the Camry, but Quintero possessed a drug

ledger and Gallardo had several small pieces of paper bearing names

and phone numbers. Gallardo was informed of his Miranda rights but

he talked with the DEA Agents and consented to a search of his

house.     There, the agents found 43 bundles of marijuana weighing

638 pounds.

     On    April   10,    1996,   Appellant     Hernandez    was   arrested    in

Detroit.    In the spring of 1996, an arrest warrant for Hernandez

had been issued in the Western District of Texas in connection with

this conspiracy.      Previously, in August 1995, Hernandez had been

stopped in the Detroit airport (after using cash to purchase a one-

way ticket to Orange County, California) and was found to be

carrying approximately $49,000 in cash on his person.                  Hernandez

had placed the bundles of cash around his lower back and these were

kept in place by his tucked-in shirt.

     Gallardo, Hernandez, and Quintero were tried together.                Gomez

pleaded guilty and testified against them at trial.                  The Millers

both served time after they pleaded guilty in federal court in

Ohio.      Langhout   was    never   prosecuted    for   his   participation.

Likewise, Avila was never prosecuted following his arrest. Insofar

as the record discloses, neither Octavio Rivera, Roberto Lopez, or

Javier Lopez was ever apprehended or charged in connection with

this conspiracy.


                                        6
                               II.    CONSPIRACY

     Appellants Hernandez and Quintero contend that a material

variance existed between their indictment for a single conspiracy,

and the evidence adduced at trial which, they contend, pointed to

the existence of multiple conspiracies.                   They contend that there

was insufficient evidence tying together all the individuals and

drug transactions brought forward at trial.                    Fatal variance claims

spring from protections in the Fifth and Sixth Amendments and are

the right “not to be tried en masse for the conglomeration of

distinct and separate offenses committed by others.”                      Kotteakos v.

United States, 328 U.S. 750, 775 (1946).

     Appellants      Hernandez       and       Quintero    fashioned      this   fatal

variance claim as an appeal of the trial court’s denial of their

motions for a judgment of acquittal. They assert that the district

court   erred   in   not   granting        their      motion    for   a   judgment   of

acquittal because the evidence precluded a finding that a single

conspiracy existed.        Their motion for a judgment of acquittal is

treated as a challenge to the sufficiency of the evidence to

convict.    United States v. Medina, 161 F.3d 867, 872 (5th Cir.

1998), cert. denied, 119 S. Ct. 1344 (1999).

     This   court    reviews     a   claim       of    insufficient       evidence   to

determine whether a rational trier of fact could have found that

the evidence proved the essential elements of the crime beyond a

reasonable doubt.     United States v. Ramirez, 145 F.3d 345, 350 (5th

Cir. 1998).     The evidence presented at trial is viewed in the light

most favorable to the government and with all reasonable inferences


                                           7
made in support of the jury’s verdict.                     United States v. Thomas,

120 F.3d 564, 569 (5th Cir. 1997), cert. denied, 118 S. Ct. 721

(1998).

       We review in two steps the Appellants’ claim of a fatal

variance between the single conspiracy charged in the indictment

and the trial evidence, which they contend relates to multiple

conspiracies.         First, we must decide whether the evidence varied

from   the    indictment’s    allegations            and    whether    it   supports   a

reasonable finding of one conspiracy linking all defendants with

all transactions.         Second, if there was such a variance, we must

assess whether that variance affected a substantial right of the

appellants.     United States v. Medina, 161 F.3d at 872.

       The   Appellants     claim     that       the       record   demonstrates   the

existence of at least two distinct conspiracies:                      one organized by

Octavio      Rivera     involving    narcotics          shipments      from   southern

California and El Paso and Laredo, Texas, to several Midwestern

cities, and a second one in which marijuana was to be shipped from

McAllen, Texas.        Quintero suggests that there were actually three

conspiracies:         one headed up by Octavio Rivera, one organized by

Ricardo Avila, and a third one centered in McAllen, headed by

Javier and Roberto Lopez and run by Felipe Gomez.

       We conclude that there was no material variance between the

indictment and the evidence presented at trial.                     As the defendants

recognize,     the     evidence     does       not     demonstrate     with   absolute

certainty whether the individuals who coordinated the marijuana

shipments were all associates in one organization or whether any of


                                           8
these individuals had, on occasion, struck out on his own as the

head of a separate conspiracy.     There is, however, a high degree of

overlap of individuals involved in the drug operations described by

the evidence.    The use of the same drug couriers, John Langhout and

Fred and Lucy Miller, is some evidence of a common criminal

enterprise.     Langhout made numerous runs for Octavio Rivera from

both California and Texas and delivered the marijuana shipments to

individuals such as David Hernandez (and sometimes Rivera himself)

in various Midwestern locales.         Langhout also picked up a shipment

from Ricardo Avila in El Paso which was delivered to Chicago.                  In

addition, Langhout was recruited by Felipe Gomez and Luis Quintero

to be the driver of the shipment from McAllen which was terminated

by the arrests of several defendants and the seizures of marijuana

and Langhout’s Lincoln Towncar.

     Felipe Gomez is another individual who reappears throughout

the record.     Gomez was the recipient of a shipment of marijuana in

Chicago from Langhout and Octavio Rivera on one of Langhout’s early

trips.    At another time, Gomez picked up Hernandez at the El Paso

airport on Octavio Rivera’s orders and met Langhout in order to

transfer marijuana into Langhout’s car for the drive to Chicago.

Langhout testified that on one occasion he met with Gomez, Octavio

Rivera,   and   Ricardo   Avila   in       El   Paso   during   his   pickup   of

approximately 200 pounds of marijuana for a delivery to Chicago for

Rivera.    Langhout testified that on another occasion Gomez and

Rivera gave him $60,000 in Chicago to bring back to a contact in

Laredo, Texas.      Finally, Gomez was involved with Quintero in


                                       9
organizing    a     shipment   from   McAllen,    Texas,    to     Chicago   where

Langhout was instructed to transport the cargo and to meet Gomez.

As we stated earlier, this plan was terminated when Gomez was

arrested in Langhout’s rented Lincoln Towncar with 450 pounds of

marijuana in McAllen.

      The    ties    between    individuals      involved     in    the   alleged

conspiracy do not end there.          Testimony linked Octavio Rivera with

(1)   deliveries      to   Hernandez     in   Detroit,      (2)    shipments   in

collaboration with Felipe Gomez from El Paso, and (3) shipments

organized in association with Gomez and Ricardo Avila from El Paso.

Langhout testified that he met with Ricardo Avila and Appellant

Quintero in El Paso in order to accept payment from Avila for an

earlier drug run; that he met with Felipe Gomez and Luis Quintero

in McAllen because they were expecting to receive marijuana; and

that on this occasion Quintero said that he wanted Langhout to work

for him instead of for Ricardo Avila in the future.

      In reviewing Appellants’ claim of material variance, the

primary factors to be considered in determining whether a single

conspiracy was proven are (1) the existence of a common goal, (2)

the nature of the scheme, and (3) the overlapping of participants

in the various dealings.         United States v. Morgan, 117 F.3d 849,

858 (5th Cir. 1997); United States v. Pena-Rodriguez, 110 F.3d
1120, 1126 (5th Cir.), cert. denied, 118 S. Ct. 71, 72 (1997).

Whether the evidence proved the existence of single or multiple

conspiracies is a question of fact for the jury.                   We must affirm

the jury’s finding that the government proved a single conspiracy


                                        10
“unless the evidence, viewed in the light most favorable to the

government, would preclude reasonable jurors from finding a single

conspiracy beyond a reasonable doubt.”            Morgan, 117 F.3d at 858.

     Viewing the evidence in the light most favorable to the

government, we are convinced that the evidence presented here would

allow a reasonable juror to find beyond a reasonable doubt that a

single conspiracy existed involving all of the Appellants.            There

was a common goal of transporting marijuana to certain Midwestern

cities and the scheme hinged upon the participants’ supplying the

couriers with the drugs and then contacting the couriers along

their route to direct them to their drop off cargo in Detroit,

Chicago, Indianapolis, or Michigan City.            As demonstrated above,

there was significant overlap in the participants in the various

dealings.      It may be true that certain participants did not know

others involved in the different operations, but “to establish an

overlap, ‘[t]he government does not have to establish that the

sellers and purchasers knew each other or knew what each was

doing.’”       United States v. Payne, 99 F.3d 1273, 1280 (5th Cir.

1996) (quoting United States v. Morris, 46 F.3d 410, 416 (5th Cir.

1995)).     In addition, the jury instruction given by the district

court    was    designed   to   safeguard   the    Appellants   against   the

possibility of guilt transference.2         See Pena-Rodriguez, 110 F.3d
2
      The district court instructed the jury as follows:
     Of course, mere presence at the scene of an alleged
  transaction or event, even with knowledge that a crime is
  being committed, or mere similarity of conduct among various
  persons, and the fact that they may have associated with each
  other, does not establish the existence of a conspiracy.
  Also, a person who has no knowledge of a conspiracy, but who

                                      11
at 1128-29 (similar jury instruction); Morris, 46 F.3d at 417-18

(similar jury instruction).

     The   Appellants   argue   that    evidence   of   the   existence    of

multiple conspiracies came to light when John Langhout testified

that he had been “stolen” by different individuals who wanted him

to work for them and not for others.       It is true that Langhout did

testify that Ricardo Avila had “stolen me” from Octavio Rivera even

though Avila had previously been working with (or for) Rivera.

Subsequently,   in   preparation   for    the   drug    run   from   McAllen,

Langhout testified that Felipe Gomez and Luis Quintero told him

that Ricardo Avila was their enemy and that “Quintero wanted me to

work for him and not work for Ricardo anymore.”

     The testimony of record is complex and sometimes inconsistent.

As Langhout stated above, Quintero “wanted me to work for him,” but

Felipe Gomez later testified that he wanted Langhout “[t]o work for

me,” and then Gomez added that he was simply following the orders

of Javier and Roberto Lopez.       As to the other incident, Langhout



  happens to act in a way which advances some object or purpose
  of a conspiracy, does not thereby become a conspirator. You
  must determine whether the conspiracy charged in the
  indictment existed, and, if it did, whether the defendant was
  a member of it. If you find that the conspiracy charged did
  not exist, then you must return a not guilty verdict even
  though you find that some other conspiracy existed. If you
  find that a defendant was not a member of the conspiracy
  charged in the indictment, then you must find that defendant
  not guilty even though that defendant may have been a member
  of some other conspiracy.
     The case of each defendant and the evidence pertaining to
  that   defendant   should   be  considered   separately   and
  individually.    The fact that you may find one of the
  defendants guilty or not guilty should not control your
  verdict as to any other defendant.

                                   12
did testify that he was “stolen” by Ricardo Avila and he testified

on cross-examination that Ricardo Avila and Octavio Rivera operated

separate enterprises.       On another occasion, however, Langhout

testified     on   cross-examination    that   Avila   and   Rivera   were

“associates” but that he was unclear about any possible hierarchy

because “[a]s a driver they kept me in the dark as much as

possible.”3

     Based upon the entire record and viewing the evidence in the

light most favorable to the government, we cannot say that the

evidence would preclude a reasonable juror from finding beyond a

reasonable doubt that each of the Appellants participated in a


     3
      The colloquy on this point is informative:
   DEFENSE ATTORNEY ROBERTS: Do you [Langhout] recall mentioning
to him [Agent Sperry] that, for instance, that Mario Bugarin was
Octavio Rivera’s partner?
   LANGHOUT: Yes.
   Q.   Okay.  And I suppose Ricardo Avila would also be one of
Octavio’s partners?
   A. Associates, yeah.
   Q. Was he a higher level than Octavio?
   A. As a driver they kept me in the dark as much as possible.
   Q. Okay.
   A. I mean Octavio--Ricardo initially, when I first went to El
Paso, Ricardo was a source of marijuana for Octavio. I think they
were cutting out middle men and stuff like that.
   Q. And didn’t you discuss earlier in these early trips from
Chula Vista that a man by the name of Raul was the Mexican source
for the marijuana?
   A. He was Octavio’s supplier, yes.
   Q. And do you recall mentioning Luis Quintero’s name to Agent
Sperry during this debriefing on February 12?
   A. No. This debriefing was separate from the McAllen bust.
   Q.    And it was dealing mainly, I guess, with the Rivera
organization, right?
   A. It was dealing with my prior trips before October 4th of ‘95.
   Q. Yes. But this would be the Rivera-Avila group, right?
   A. Oh, Octavio. Octavio and Rivera.
   Q. Octavio Rivera and Ricardo Avila?
   A. Ricardo Avila, yes.

                                   13
single conspiracy as charged.        Thus, there was no fatal variance

between the indictment and the evidence adduced at trial.



                     III.      INSUFFICIENT EVIDENCE

     Appellant Gallardo maintains that the district court erred in

denying   his   motion   for    judgment   of   acquittal   based   on   the

insufficiency of the evidence.

     As stated above, this court reviews a claim of insufficient

evidence to determine whether a rational trier of fact could have

found that the evidence established the Appellant’s guilt and each

essential element of the crime beyond a reasonable doubt. Ramirez,
145 F.3d at 350.   The evidence presented at trial is viewed in the

light most favorable to the Government and with all reasonable

inferences made in support of the jury’s verdict. Thomas, 120 F.3d

at 569.

     A conviction for conspiracy to possess and distribute a

controlled substance, 21 U.S.C. §§ 846, 841(a)(1), requires proof

beyond a reasonable doubt that demonstrates (1) the existence of an

agreement between two or more persons to violate the narcotics

laws, (2) the defendant’s knowledge of the agreement, and (3) the

defendant’s voluntary participation in the conspiracy.              Ramirez,
145 F.3d at 350; Thomas, 120 F.3d at 569.              Mere presence or

association with actual conspirators “standing alone, will not

support an inference of participation in the conspiracy.”             United

States v. Maltos, 985 F.2d 743, 746 (5th Cir. 1992).          However, in

meeting its burden, the government may rely on circumstantial


                                     14
evidence   tying   the   defendants    together    in   order   to   prove

conspiracy:   “The agreement may be tacit, and the jury may infer

its existence from circumstantial evidence.”            United States v.

Crooks, 83 F.3d 103, 106 (5th Cir. 1996).

     Addressing Appellant Gallardo’s arguments here required a

thorough consideration of the evidence in the record, but we are

ultimately persuaded that the evidence sufficiently supports the

jury’s verdict.    Our function is to assess whether any rational

juror could conclude beyond a reasonable doubt that the government

proved its case, and “we need not be persuaded that the evidence

excludes every reasonable hypothesis of innocence.”        United States

v. Velgar-Vivero, 8 F.3d 236, 239 (5th Cir. 1994), cert. denied,

511 U.S. 1096 (1994).

     The evidence clearly supports such findings that Gallardo

resided at the house at 2100 North Eighth Street in McAllen where

a search after Gallardo’s arrest turned up 638 pounds of marijuana.

Likewise, despite Gomez’s testimony to the contrary, there was

substantial evidence that he knew the house was Gallardo’s home.

DEA Special Agent Anthony Santos testified that after advising

Gallardo of his Miranda rights, Gallardo told him that he and his

wife and his family resided at the house.         DEA Special Agent Jack

Arnold also testified that his investigation led him to conclude

that a personal relationship existed between Gallardo and Maria

Mesa and that they resided at the house.          Felipe Gomez testified

that he had been to this particular house twice before and that

Ruben Gallardo was there both times.         After his arrest, Agent


                                  15
Santos testified that Gallardo consented to a search of the house

and that Gallardo told him that marijuana would be found in the

garage of the house.        The search subsequently turned up 43 bundles

of compressed marijuana which weighed 638 pounds in total.

       Other testimony and evidence presented at trial ties Gallardo

to this conspiracy. Lucy Miller identified Gallardo at trial as an

individual who came to the Millers’ hotel room in El Paso after

Octavio Rivera informed them that someone would meet them there to

transfer     marijuana      for    a    drug    run.      In    addition,     the   two

individuals arrested with Gallardo in McAllen each had something

that linked them with Gallardo:                Felipe Gomez had a slip of paper

with Gallardo’s name and a phone number on it, and Luis Quintero

had    a   drug    ledger    which       listed    bundles      of   marijuana      that

corresponded to the markings on the bundles in Gallardo’s garage.

Written on the six small pieces of paper that Gallardo had when he

was arrested were phone numbers of “Quintero” and “Felipe.”                      There

were also two phone numbers for “Ricardo Avila” which matched the

numbers for       Ricardo    Avila      given     by   John    Langhout   during    his

testimony.        Langhout gave a cellular phone number for Avila and

another number which he said that “[Avila] and Octavio [Rivera]

shared.”

       In combination, this evidence constitutes a sufficient basis

from which a reasonable juror could find beyond a reasonable doubt

that   the   government      had       established     Gallardo’s     guilt    of   the

essential elements of the crime charged.




                                           16
                    IV.   PROSECUTORIAL MISCONDUCT

     The Appellants contend that Assistant U.S. Attorney Juanita

Fielden made improper statements during her closing argument in an

attempt to bolster her own credibility and that of the federal DEA

agents who testified during trial.         Appellants argue that AUSA

Fielden exceeded the proper bounds of a closing argument when she

claimed that people working for the United States--here, DEA agents

and herself, a federal prosecutor--would not lie on the witness

stand   because   of   the   risk   of   jeopardizing   their   careers.

Appellants argue that these assertions improperly tied the federal

officials’ testimony to the authority of the United States and

“vouch[ed] for the credibility of government witnesses on the basis

of their status as government employees.”

     During the trial, Fred Miller testified as a cooperating

witness for the government.     On cross examination, Mr. Miller was

questioned about his cooperation with the government and what

benefits he received in return.      As we noted earlier, the Millers

were arrested in Missouri carrying marijuana they received in El

Paso.   They then cooperated with federal authorities by making a

monitored delivery in Piketon, Ohio.      The Millers were indicted in

federal court in Ohio and although it is not absolutely clear from

the record what they were charged with, it appears from statements

made by Mr. Miller on cross examination and by the trial judge

during a sidebar conference that they were charged with a drug

conspiracy crime.      The indictment undoubtedly related to the

marijuana in their vehicle, which they possessed because of their


                                    17
participation in the conspiracy at issue in the present case.

Significantly, the Millers cooperated with the federal prosecutors

in Ohio and received reduced sentences for that cooperation.   They

were sentenced to a year and a day; Fred Miller served nine months

in prison while Lucy Miller served seven months in a federal

penitentiary.

     In the present case, the defense attorneys questioned Mr.

Miller about whether he had been offered anything in return for his

testimony for the government.   Although Mr. Miller’s answers were

confusing at times because it was unclear which case he was asked

about (his Ohio prosecution or the present case), he testified that

he received a reduced sentence in Ohio for his testimony but he

denied that he was informed that he would not be prosecuted in the

present case in Texas federal court.   Miller stated clearly on two

separate occasions that he had not received any promises from AUSA

Fielden in return for his testimony in the present case.        On

redirect, Ms. Fielden asked, “Mr. Miller, have I promised you

anything in return for your testimony?”    Fred Miller’s response:

“No, ma’am.”

     At sidebar, the defense attorneys produced a letter that AUSA

Fielden had sent on October 10, 1996, to the attorneys for the

defendants in the present case.4     The prosecutor’s letter, sent


      4
       The letters do not show that they were “cc’d” to anyone.
Although the question of whether the Millers’ attorney had received
a copy arose at oral argument before this court, it appears that
the Millers were not represented by counsel during this trial
although they had been represented by public defenders in federal
court in Ohio.

                                18
pursuant to Giglio v. United States, 405 U.S. 150 (1972), informed

the defense attorneys that the government witnesses Fred and Lucy

Miller “in exchange for their co-operation and testimony, they will

not be prosecuted for their involvement in this conspiracy.”

Following this sidebar conference, defense attorney Roberts asked

Mr. Miller on recross whether he had been promised anything by AUSA

Fielden in exchange for his testimony in this case.     Mr. Miller

denied that Fielden had ever promised not to prosecute him in

return for his testimony.

     Because of the possible discrepancy between Mr. Miller’s

testimony and AUSA Fielden’s Giglio letter, Fielden was called as

a defense witness about the letter.   On the witness stand, Fielden

admitted that she had written the letter but denied that she had

ever communicated to Lucy and Fred Miller that they would not be

prosecuted.   In response to a question asked by defense attorney

Salas, AUSA Fielden stated:

     That was never communicated to them. That was a letter
     addressed to you. I never communicated with them. The
     only time that I talked to Fred and Lucy Miller prior to
     their testimony was on Monday . . . October 14th, in my
     office. At that time we discussed their testimony. They
     did not ask, and I did not discuss any immunity from
     prosecution whatsoever.

In sum, Ms. Fielden asserted that she wrote the letters on October

10, 1996, and sent them to Appellants’ attorneys before she had

spoken with the Millers and that when she did talk with the Millers

on October 14, 1996, she did not communicate any arrangement like

the one she had described in the letters.

     Appellants maintain that AUSA Fielden improperly attempted to


                                19
bolster the credibility of her testimony and that of the DEA agents

who testified by invoking the authority of the United States and

cloaking that testimony in the mantle of the federal government.

During Fielden’s closing argument, she stated (between defendants’

objections):   “I repeat, do you think that agents for the federal

government and a prosecutor for the federal government, for the

United States of America, are going to risk their career and get on

the stand and commit * * * would get on the witness stand and

commit perjury and risk their career.   It’s not going to happen,

ladies and gentlemen.”5

     5
       That entire passage of the oral argument took place in the
following manner:
   MS. FIELDEN: These letters that I wrote--and I did write these
letters. Now, they have accused every government witness of lying,
every government witness was lying that got on the stand, Steve
Sperry, Steve Mattas, Jack Arnold, Kerry Keeter, Tony Santos,
Michael Smith, Langhout, Millers, Gomez, Zamora. And I guess they
didn’t address the El Paso PD. But everybody is lying, and now
they are accusing me of lying also. * * *
   I got on the stand, and what I told you was that I wrote this
letter October 10. I did not talk to Fred and Lucy Miller until
October 14. And that the subject –
   MR. ROBERTS: Your honor, counsel is testifying at this point.
She did not testify to that.
   THE COURT: Objection is overruled. She did testify.
   MS. FIELDEN: I did not speak to these people until October 14th.
The subject of whether or not they were going to be prosecuted did
not come up. This letter was written and sent to these people on
October 10th, before I even laid eyes on Fred and Lucy Miller.
   Let’s talk about some of the other things we’ve got here. The
other witnesses that they talk about, they were all lying except
when they felt they said something beneficial to their client and
then they were telling the truth. Are they going to have it both
ways? Either they’re lying or they’re telling the truth. But do
you think that all those agents, and do you think a prosecutor for
the United States is going to put their career on the line and get
up and commit--
   MR. ROBERTS:    Your Honor, she is testifying as to her own
credibility now in argument.
   THE COURT: She’s what?
   MR. ROBERTS: She is bolstering her own credibility as a witness

                                20
     AUSA Fielden’s comments merit close attention because “it is

particularly improper, indeed, pernicious, for a prosecutor to seek

to invoke his personal status as the government’s attorney or the

sanction of the government itself as a basis for convicting a

criminal defendant.” United States v. Goff, 847 F.2d 149, 163 (5th

Cir. 1988) (citing United States v. Garza, 608 F.2d 659, 663 (5th

Cir. 1979)).   As this court has pointed out, “The power and force

of the government tend to impart an implicit stamp of believability

to what the prosecutor says.”       United States v. Garza, 608 F.2d
659, 663 (5th Cir. 1979) (quoting Hall v. United States, 419 F.2d
582, 583-84 (5th Cir. 1969)).

     This   court’s   review   of    an   assertion   of   prosecutorial

misconduct takes place in two steps.         First, we must initially

decide whether or not the prosecutor made an improper remark.


and a prosecutor, arguing here today, and giving her personal
affirmation of her honesty.
   THE COURT: She’s doing nothing more than responding to attacks
by you, Mr. Lopez and Mr. Salas. Perfectly proper. Your objection
is overruled. Go ahead.
   MR. ROBERTS: Thank you.
   MS. FIELDEN: I repeat, do you think that agents for the federal
government and a prosecutor for the federal government, for the
United States of America, are going to risk their career and get on
the stand and commit –
   MR. ROBERTS: Your honor, I will renew the argument as to the
other agents.
   THE COURT: No, you don’t argue with me. You object.
   MR. ROBERTS: I’m sorry, your Honor. I would renew the objection
as to her testifying that federal agents would not lie as being
improper argument outside the record.
   THE COURT: She didn’t say that. You’re the one saying that.
Anyway, your objection is overruled.
   MR. ROBERTS: Thank you.
   MS. FIELDEN:   -- would get on the witness stand and commit
perjury and risk their career. It’s not going to happen, ladies
and gentlemen.


                                    21
United States v. Munoz, 150 F.3d 401, 414 (5th Cir. 1998).            If an

improper remark was made, we must then evaluate whether the remark

affected the substantial rights of the defendant.              Id. at 415;

Garza, 608 F.2d at 663.

     In assessing whether statements made by a prosecutor were

improper, it is necessary to look at them in context.                United

States v. Washington, 44 F.3d 1271, 1278 (5th Cir. 1995).             While

AUSA Fielden could respond to the defense attorneys’ statements in

her closing argument, she cannot base her arguments on facts not in

evidence or cloak her witnesses in the protective mantle of the

United States government.    A prosecutor can argue that “‘the fair

inference from the facts presented is that a witness has no reason

to lie.’”   Munoz, 150 F.3d at 414 (quoting Washington, 44 F.3d at

1278). However, a prosecutor’s closing argument cannot roam beyond

the evidence presented during trial:        “Except to the extent [the

prosecutor] bases any opinion on the evidence in the case, he may

not express his personal opinion on the merits of the case or the

credibility of witnesses.”    Garza, 608 F.2d at 663.

     A majority of this panel is of the opinion that Fielden’s

remarks were   improper   because    they   referred   to    facts   not    in

evidence and invoked the aegis of a governmental imprimatur.6            This

panel unanimously agrees, however, that AUSA Fielden’s remarks did

not affect the substantive rights of the Defendants.

     In   determining   whether   Fielden’s   comments      prejudiced     the

     6
      Judge Higginbotham disagrees, being of the opinion that the
remarks were little more than the prosecutor making a fair
inference from the facts presented.

                                    22
Defendants’ substantive rights, we assess “‘(1) the magnitude of

the   statement’s    prejudice,     (2)    the    effect   of    any   cautionary

instructions given, and (3) the strength of the evidence of the

defendant’s guilt.’” Munoz, 150 F.3d at 415 (quoting United States

v. Tomblin, 46 F.3d 1369, 1389 (5th Cir. 1995)).                As this court has

concluded in this context, “Proper supervision requires us at least

to balance the need to protect the integrity of federal trials

against the practical interest in giving finality to an accurate

and fair verdict; we cannot by our supervisory power reverse a

conviction for trial error that was harmless.”                  United States v.

Jones, 839 F.2d 1041, 1050 (5th Cir.), cert. denied, 486 U.S. 1024

(1988).

      We conclude that the prosecutor’s remarks during closing

argument did not prejudicially affect the substantive rights of the

defendants.     As to the first factor, “[t]he magnitude of the

prejudicial effect is tested by looking at the prosecutor’s remarks

in the context of the trial in which they were made and attempting

to elucidate their intended effect.”             United States v. Fields, 72
F.3d 1200, 1207 (5th Cir.), cert. denied, 519 U.S. 807 (1996).

Given the strident advocacy on both sides of this case and the

numerous witnesses, pieces of evidence, and issues placed before

the   jury,    we   cannot   say    that    the    prosecutor’s        statements

overshadowed    what   had   come   before       and   unduly    prejudiced   the

Appellants’ case.       In addition, the district court helped to

mitigate any prejudicial effect by instructing the jury to base

their decision solely upon the testimony and evidence presented:


                                      23
          In reaching your decision to the facts, you may
     consider only the evidence admitted in the case. The
     term evidence includes the sworn testimony of the
     witnesses and the exhibits admitted in the record.
     Remember that any statements, objections or arguments
     made by the lawyers are not evidence in the case.

We presume that such instructions are followed “unless there is an

‘overwhelming probability that the jury will be unable to follow

the instruction and there is a strong probability that the effect

[of the improper statement] is devastating.’”      United States v.

Tomblin, 46 F.3d 1369, 1390 (5th Cir. 1995) (quoting United States

v. Barksdale-Contreras, 972 F.2d 111, 116 (5th Cir. 1992), cert.

denied, 506 U.S. 1084 (1993)).   Finally, in light of our review of

Appellants’ sufficiency of the evidence claims, we find that the

remark by the government during closing argument does not outweigh

the strength of the multifaceted evidence and testimony presented

during trial.   Viewing the statement in the context of the entire

case, we conclude the argument of the prosecutor did not prejudice

the Appellants’ substantive rights.



      V.   “MERE PRESENCE” COMMENTS DURING CLOSING ARGUMENT

     Appellant Quintero contends that the government’s statements

about conspiracy law and “mere presence” during closing argument

constituted prejudicial prosecutorial misconduct.     Since defense

counsel did not object to the prosecutor’s statements, we must

review Appellant’s claim based upon plain error.   United States v.

Crooks, 83 F.3d 103, 107 (5th Cir. 1996).

     We begin by noting that the government failed to respond in

its brief to this point of error raised by Appellant Quintero.

                                 24
This fact does not preclude our review of this issue.                              United

States v. Pryce, 938 F.2d 1343, 1351 (D.C. Cir. 1991) (Randolph,

J., concurring).       Nevertheless, we feel compelled to observe that

the    government’s     failure       to   address     legal      issues    raised     by

appellants     is    looked    upon    with     disfavor      because      it     imposes

“unnecessary burdens” on the courts.                  United States v. Rosa, 434
F.2d 964, 966 (5th Cir. 1970) (per curiam).

       Appellant Quintero makes two arguments.                   First, he contends

that AUSA Fielden committed prejudicial prosecutorial misconduct in

her closing argument at trial by suggesting that mere presence

among drug conspirators is enough to make an individual part of a

conspiracy     and   that     this    suggestion      was   an    “end     run”    around

conspiracy law.        Second, Quintero claims that Fielden’s closing

argument was also improper because it alluded to facts that were

not in evidence.

       In her closing argument, AUSA Fielden stated:

       Members of the jury, there is one concept that I want you
       to keep in mind when you go back, one concept that has
       not been addressed here. You don’t bring innocent people
       to a dope deal. Dopers don’t create witnesses who can
       come in and testify against them in court. The people
       who come to dope deals, whether it’s storing,
       transporting, buying or selling dope, are people who they
       can trust and who are part of their organization. You
       don’t create a witness list. You don’t bring innocent
       people to dope deals. Keep that in mind throughout this.

She reiterated this point at the very end of her closing argument:

“You   don’t    take   innocent       people     to    drug      deals,    ladies     and

gentlemen.      You don’t take innocent people around millions and

millions and millions of dollars worth of marijuana if they are not

part of the conspiracy.”

                                           25
        It is undoubtedly true that an individual’s mere presence

around a drug deal or around drug conspirators does not make that

individual a member of the conspiracy.   United States v. Paul, 142
F.3d 836, 840 (5th Cir. 1998).    At the same time, “‘[a] jury may

find knowledgeable, voluntary participation from presence when the

presence is such that it would be unreasonable for anyone other

than a knowledgeable participant to be present.’”      Id. (quoting

United States v. Cruz-Valdez, 773 F.2d 1541, 1546 (11th Cir. 1985)

(en banc)).

        As noted, since no objection was made by the defendants to

these statements,7 we must review them for plain error.         The

appellate court must determine (1) whether there was an error, that

is, a deviation from a legal rule, (2) whether that error was

plain, which means obvious, and (3) whether the error affected the

defendant’s substantial rights, which means that it was prejudicial

and affected the outcome of the trial.   United States v. Hernandez-

Guevara, 162 F.3d 863, 870 (5th Cir. 1998), cert. denied, 119 S.


    7
     Mr. Salas, Appellant Gallardo’s attorney, objected to another
statement by AUSA Fielden on the basis that no evidence had been
presented that supported Fielden’s assertion:
   MS. FIELDEN: What I found interesting about Mr. Quintero is he’s
showing up all over the place. For somebody . . . who is merely
present. Remember, they don’t take innocent people to dope deals.
But you have him, John Langhout places him in El Paso with Ricardo
Avila paying off a drug deal.
   MR. SALAS: Objection, your Honor. There was no testimony to
that effect.
   THE COURT: I remember that as a matter of fact. Objection is
overruled.
The district court was correct; John Langhout did testify that
Ricardo Avila owed him $4000 for one of his trips to Chicago and
that when he met Avila at a mall in El Paso to receive this
payment, Luis Quintero was in the car with Avila.

                                 26
Ct. 1375 (1999).      The Supreme Court has said that such errors

should lead to reversals only if the error “seriously affect[s] the

fairness, integrity or public reputation of judicial proceedings.”

United States v. Olano, 507 U.S. 725, 736 (1993).

     We are not persuaded by Appellant Quintero’s contention that

AUSA Fielden’s remarks misled the jury as to conspiracy law by

suggesting that mere presence indicates complicity.             Even if her

remarks     constituted   error,     we    conclude   that   Ms.   Fielden’s

statements were not “plain” error because they did not clearly

purport to be an explanation of law.         AUSA Fielden did not clearly

tie the statements to the legal elements of a drug conspiracy.8

Moreover,    “the   magnitude   of    the    prejudicial     effect   of   the

statement[],” United States v. Vaccaro, 115 F.3d 1211, 1215 (5th

Cir. 1997), cert. denied, 118 S. Ct. 635 (1998), was so minimal

that it could not have affected Quintero’s substantial rights.

     Appellant Quintero also claims that AUSA Fielden’s closing

argument touched upon evidence outside the trial record because no

evidence was presented which demonstrated that those present during

a conspiracy are always members of the conspiracy.           It is true that

“[a] prosecutor may not directly refer to or even allude to

evidence that was not adduced at trial.”         United States v. Murrah,

888 F.2d 24, 26 (5th Cir. 1989).

      8
       In an earlier part of her closing argument, AUSA Fielden
described conspiracy in the following fashion: “Under conspiracy
law we anticipate the judge will tell you that the government must
show that each defendant agreed in some fashion to act towards that
goal, to do something to further that marijuana trafficking
operation, that the defendants knew of the purpose of the
operation, and they joined with the intent of furthering it.”

                                      27
     However, part of AUSA Fielden’s statements arguably referred

to “people who come to dope deals” as actual participants in drug

handling activities that constitute more than mere presence during

those activities.      She referred to individuals who have a more

involved role:    “The people who come to dope deals, whether it’s

storing, transporting, buying or selling dope, are people who [drug

conspirators] can trust and who are part of their organization.”

This court has held that participation in a conspiracy can be

inferred from presence when it would be “unreasonable for anyone

other than a knowledgeable participant to be present,” Paul, 142
F.3d at 840 (citation omitted).

     Assuming that some of the prosecutor’s remarks impliedly

referred to “evidence” not presented at trial, however, we do not

think they did so with sufficient force or clarity to affect

Appellant Quintero’s substantial rights. In evaluating whether

Appellant’s substantial rights were affected by the government’s

closing argument, we consider the following factors:              “(1) the

magnitude of the prejudicial effect of the statements; (2) the

efficacy of any cautionary instruction; and (3) the strength of the

evidence of the defendant’s guilt.”       Vaccaro, 115 F.3d at 1215.    We

are not convinced that Ms. Fielden’s statements were prejudicial

because, as we noted above, she arguably limited part of her

remarks   to   those   individuals    who   had   a   role   in   storing,

transporting, buying, or selling the marijuana.         In addition, the

district court specifically instructed the jury that statements by




                                     28
the attorneys are not evidence9 and that an individual’s presence

around a drug conspiracy or drug conspirators does not make that

person a member of the conspiracy.10

      In sum, we hold that the statements made by AUSA Fielden in

her   closing   argument    did    not   affect   Appellant   Quintero’s

substantial rights and do not warrant reversal.



                      VI.    SENTENCING ISSUES

      Each Appellant claims that the district court erred when it

imposed his sentence. Appellants Gallardo and Hernandez argue that

the district court erred in overruling their objections to the

denial of a two-level downward adjustment in their sentences based

on their minor participation in the offense pursuant to § 3B1.2 of

the Sentencing Guidelines.        Appellant Quintero contends that the

district court erred in basing his sentence on an amount of

marijuana that exceeded the amount seized in McAllen, Texas, when

Quintero, Gomez, and Gallardo were arrested.

      We review the district court’s application and interpretation

of the sentencing guidelines de novo.      United States v. Garcia, 86
F.3d 394, 400 (5th Cir. 1996), cert. denied, 519 U.S. 1083 (1997).

We review the district court’s factual findings at the sentencing

      9
     In its charge to the jury, the district court stated:
  In reaching your decision to the facts, you may consider only
  the evidence admitted in the case. The term evidence includes
  the sworn testimony of the witnesses and the exhibits admitted
  in the record. Remember that any statements, objections or
  arguments made by the lawyers are not evidence in the case.
          10
        This section of the jury instruction is reproduced in
footnote 2, supra.

                                    29
hearing for clear error.      Id.



                              A.    Gallardo

     Appellant Gallardo claims that the district court erred in

overruling his objection to the denial of a two-level downward

adjustment for his minor participation in the drug conspiracy.          At

sentencing, Gallardo argued that contrary to the characterization

in the Presentence Investigation Report, he was not a “right-hand

man” to various drug brokers. Rather, Gallardo claimed that he had

a minor role because he only provided the stash house for the

marijuana in McAllen.   The district court denied this objection to

the presentence report and the request for a two-level downward

adjustment.

     Appellant Gallardo asserts that in denying his request for a

two-level reduction as a minor participant in this conspiracy, the

district court erred by failing to articulate the basis for its

finding.    This court has held that the district court must “state

for the record the factual basis upon which it concludes that a

requested   reduction   for   minor   participation   is,   or   is   not,

appropriate.”    United States v. Melton, 930 F.2d 1096, 1099 (5th

Cir. 1991).     At the same time, this court has “rejected the

proposition that a court must make a ‘catechismic regurgitation of

each fact determined’; instead, we have allowed the district court

to make implicit findings by adopting the PSR.”       United States v.

Carreon, 11 F.3d 1225, 1230 (5th Cir. 1994).      See also Garcia, 86
F.3d at 401 (“The district court can implicitly make such findings


                                     30
by adopting the presentence report.”).

      We find that the district court made the necessary findings by

adopting the presentence report.            The district judge stated at the

sentencing hearing and in the signed judgment that he agreed with

and   adopted     the   factual     findings       in   Appellant      Gallardo’s

presentence report.         We affirm the district court’s denial of

Gallardo’s request for a two-level downward reduction.



                               B.     Hernandez

      Appellant Hernandez also argues that the district court erred

in overruling his objection to the denial of a two-level downward

adjustment for his minor participation in the drug conspiracy. The

presentence report on Hernandez prepared by a U.S. Probation

Officer recommended a three-level increase under U.S.S.G. § 3B1.1

for Appellant’s role as a manager or supervisor in this drug

conspiracy.       Hernandez    objected       to   this   three-level      upward

departure and, in turn, requested a two-level reduction as a minor

participant in the drug distribution conspiracy.                 At sentencing,

the district court agreed with Hernandez that he should not be

given a three-level increase but denied his request for a two-level

reduction as a minor participant.

      Appellant Hernandez, like Gallardo, argues that in denying his

request for a two-level reduction as a minor participant in this

conspiracy, the district court erred by failing to articulate the

basis for its finding.        Although defense counsel argues that if

Hernandez   was   not   a   manager    or    organizer    then   his    role   was


                                       31
necessarily minor, that view is without merit. This court has held

that the downward departures outlined in § 3B1.2 are “designed to

be applied infrequently, as many offenses are committed by actors

of ‘roughly equal culpability’ . . . .”   United States v. Nevarez-

Arreola, 885 F.2d 243, 245 (5th Cir. 1989)(quoting U.S.S.G. §

3B1.4, comment.).    In addition, we have ruled that a “downward

adjustment under section 3B1.2 is generally appropriate only where

a defendant was ‘substantially less culpable than the average

participant.’”   United States v. Brown, 54 F.3d 234, 241 (5th Cir.

1995) (quoting United States v. Buenrostro, 868 F.2d 135, 138 (5th

Cir. 1989), cert. denied, 495 U.S. 923 (1990)).

     We find that the district court made the necessary findings to

deny Appellant’s request for a two-level reduction.   Here, we are

able to determine how the district court resolved these issues.

Cf. Carreon, 11 F.3d at 1231 (where court was left to “second guess

the basis for the district court’s calculation”).     The district

judge was clear in setting out Appellant Hernandez’s role here:

          I’m not sure that I would use the example of the
     wheel conspiracy to describe this particular case. But
     it is obvious that Mr. Hernandez’s role in the offense
     was as a receiver and then purchaser and then
     redistributor of marijuana, and that’s how he fit in,
     just like other people [defense counsel] mentioned like
     . . . Ute Serrano was another one.        She was up in
     Michigan City. And you had Sergio Zamora. He was down
     in Indianapolis, I believe.       And your man was the
     customer, so to speak, in Detroit. And what he did with
     the marijuana after it got to him, we can only speculate.
     But that was his participation in this conspiracy.

Given that the district court found that the applicable amount of

marijuana attributable to Hernandez was 567 kilograms, the judge

denied the request for the two-level downward departure:         “I

                                32
certainly don’t think that he is entitled to an adjustment downward

for having a minor role or less in the offense, but by the same

token, I can’t see him as being qualified as a manager-supervisor,

organizer or leader.        That just doesn’t fit, doesn’t fit his

position in this conspiracy.”       We conclude that the district court

properly and sufficiently articulated the basis for its denial of

Appellant’s request for a downward departure.



                              C.    Quintero

       Appellant Quintero claims that the district court erred in

basing his sentence on an amount of marijuana that exceeded the

amount seized in McAllen when he was arrested.            The presentence

report attributed 3,643.97 kilograms of marijuana to Quintero which

would establish a base offense level of 34.           At the sentencing

hearing, however, the district court reduced Quintero’s base level

to 32 which applies for amounts of marijuana between 1,000 and

3,000 kilograms.       The district judge observed that “from what I

heard in the trial it’s beyond dispute that his relevant conduct

was involved with at least 1,000 kilograms of marijuana.”

       In a drug conspiracy case, sentencing must take into account

the drugs with which the defendant was directly involved but also

those that can be attributed to him as part of his “relevant

conduct” under § 1B1.3 of the Sentencing Guidelines. United States

v. Puig-Infante, 19 F.3d 929, 942 (5th Cir.), cert. denied, 513
U.S. 864   (1994).     Relevant   conduct    includes   “all   reasonably

foreseeable acts and omissions of others in furtherance of the


                                     33
jointly undertaken criminal activity.”              U.S.S.G. § 1B1.3(a)(1)(B)

(Nov. 1995).11     The district court’s determination of relevant

conduct is a factual finding that we review for clear error.                 Puig-

Infante, 19 F.3d at 942.

     Here,   there     is   ample    evidence     that    Appellant   Quintero’s

relevant conduct involved more than 1000 kilograms of marijuana.

The amount seized in McAllen totaled 495 kilograms (1092 pounds).

Moreover, John Langhout testified that he met with Quintero and

Felipe    Gomez   in   McAllen      prior    to   their   arrest   and    that   he

(Langhout) was told that Quintero had an additional 2000 kilograms

stored in Reynosa, Mexico.            The presentence report on Quintero

concluded that he was a main source for the marijuana shipped from

southern Texas.        Two instances from the presentence report are

representative of the depth of Quintero’s involvement.                   On one of

John Langhout’s drug deliveries, Quintero was the source for

approximately 181 kilograms (400 pounds) of marijuana that Ricardo

Avila transferred to Langhout in El Paso.                  Ricardo Avila also

indicated that Quintero took him and another individual to an

apartment in Chicago where Quintero gave them approximately 45

kilograms (100 pounds) from the approximately 408 kilograms (900

pounds) stored there.

     At sentencing, the district court “adopt[ed] the factual

findings” in the presentence report except that instead of the

3,643.97 kilograms attributed in the report to Appellant Quintero,

     11
      Since sentencing occurred on February 27, 1997, we use the
Sentencing Guidelines in effect at that time. United States v.
Kimler, 167 F.3d 889, 893 (5th Cir. 1999).

                                        34
the district court found that only between 1,000 and 3,000 could be

attributed to Quintero. Since we conclude that these findings were

not clearly erroneous, we affirm the district court’s calculation

of marijuana attributable to Quintero.



                         VII.   CONCLUSION

     For the foregoing reasons, we AFFIRM the convictions and

sentences of Appellants Gallardo, Hernandez, and Quintero.




                                 35